Citation Nr: 0703605	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-20 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for a heart disability, 
claimed as secondary to the service-connected stab wound of 
the chest.  

2.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected residuals of stab wound of the chest, right 
ventricle, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1971 to December 
1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from October 2002 and November 2002 rating decisions 
by the Houston, Texas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which reopened the claim of service 
connection for heart disease, secondary to stab wound of the 
chest, right ventricle, but denied it on the merits; denied 
an increased rating for PTSD (rated at 30 percent); and 
denied an increased rating for stab wound of the chest, right 
ventricle (rated at 20 percent).  The veteran presented 
testimony on these issues at a personal hearing from the RO 
via video conference in October 2003 before the undersigned 
Veterans Law Judge presiding at the Board in Washington, D.C.  
A transcript of the veteran's testimony is associated with 
the claims file.  

In a March 2004 decision, the Board also reopened the issue 
of service connection for heart disease, claimed as secondary 
to the service-connected stab wound to the chest, right 
ventricle.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  

The Board remanded that issue, along with the other issues on 
appeal back to the Agency of Original Jurisdiction for 
additional development of the record.  After completion of 
additional development, the case was returned to the Board.  
In August 2006, the Board received an expert medical opinion 
from a VA doctor.

The issue of entitlement to an increased rating for the 
service-connected PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record indicates that the veteran 
has a diagnosis of "chronic chest pain syndrome" which, as 
likely as not, resulted from the service-connected stab wound 
of the chest, right ventricle.  

2.  The veteran has a diagnosis of mild left ventricular 
hypertrophy that is, as likely as not, aggravated by the 
veteran's service-connected stab wound of the chest, right 
ventricle, with chest pain syndrome.  

3.  The residuals of the service-connected stab wound to the 
chest, right ventricle, are consistent with a moderately 
severe to severe injury of Muscle Group XXI.


CONCLUSIONS OF LAW

1.  The veteran's left ventricular hypertrophy is aggravated 
by the service-connected stab wound to the chest with chronic 
chest pain syndrome.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § § 3.303, 3.310(a) (2006);  Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected stab wound to the chest, right 
ventricle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.59, 4.73, 
Diagnostic Codes 5297-5321 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In letters from the RO dated in September 2002, September 
2003, and June 2004, the RO informed the veteran of its duty 
to assist him in substantiating his claims, and the effect of 
this duty upon his claims.  In addition, the veteran was 
advised, by virtue of a detailed November 2002 statement of 
the case (SOC) and June 2005 and September 2005 supplemental 
statements of the case (SSOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  The Board 
therefore finds that appropriate notice has been given in 
this case.  Further, the claims file reflects that the SOC 
and SSOCs contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2006).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection for a heart disability is granted, any 
notice regarding initial rating and/or effective date may be 
provided by the Agency of Original Jurisdiction prior to the 
assignment of such.  As the increased rating claim is denied, 
no higher disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

II.  Service Connection

The veteran seeks service connection for a heart disability 
claimed as secondary to the service-connected stab wound to 
the chest.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  In 
addition, service connection may also be granted for 
disability which has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In July 1976, the veteran was stabbed with a kitchen knife, 
sustaining an anterior stab wound to the chest.  During 
surgery, a laceration of the right ventricle was discovered, 
and subsequently sutured.  Thereafter, the veteran complained 
of having chest pain, but it was thought to be of 
musculoskeletal origin rather than of cardiac origin.  In a 
May 1984 rating decision, service connection was granted for 
stab wound of the chest with laceration of the right 
ventricle.

In April 1985, the veteran was treated at St. John Hospital 
for chest pain.  The diagnosis was "chest pain syndrome."

In September 1993, the veteran submitted a claim for service 
connection for heart disease secondary to his service- 
connected stab wound of the chest, right ventricle.

In 1994 and 1995, the veteran was seen at a VA cardiology 
clinic where he complained of having chest pain.  It was 
noted that he had atypical chest pain.  Coronary artery 
disease (CAD) was to be ruled out.

At a December 1997 VA heart examination, the claims file was 
reviewed and the examiner noted that the veteran referred to 
certain medical records which were not in the claims file.  
Specifically, he referred to 1994 and 1997 medical records of 
St. Joseph's Hospital, 1997 records of Clear Lake Hospital, 
and 1997 records of the Houston VA facility.  The examiner 
indicated that based on the information that was available at 
the time, it was unclear if the veteran had a significant 
heart condition.  It was recommended that the missing records 
be obtained and that the veteran then be afforded another VA 
cardiac evaluation.

Private records were received.  Records from Columbia Clear 
Lake Regional Medical Center reflected diagnoses of 
hypertension and possible transient ischemic attack with soft 
signs.  However, other records revealed atypical chest pain, 
possibly secondary to gastrointestinal etiology.  Additional 
private records essentially revealed findings consistent with 
ischemia and minimal CAD in 2002.  The veteran's past 
significant history of the stab wound was noted by several 
physicians.  Additionally, these records collectively showed 
that the veteran had consistently reported chest pain; 
however no etiology of the chest pain was identified, other 
than "chest pain syndrome."

At a September 2002 VA general medical examination, the 
veteran reported to the examiner that he recently underwent 
heart catherization at the Clear Lake Hospital which revealed 
no blockage of any arteries.  However, he stated that the way 
they injected the dye into his coronary arteries resulted in 
cardiac arrest and he had to be defibrillated.  The VA 
examiner confirmed that the cardiac arrest was probably 
related to a reaction to the dye rather than to the stab 
wound history.

In October 2003, the veteran presented testimony at the RO 
via video conference before the undersigned Veterans Law 
Judge, presiding at the Board in Washington, D.C.  The 
veteran testified that during service, he was stabbed in the 
heart which damaged the heart muscle around the right 
ventricle which has resulted in his current cardiac 
disabilities.

The medical evidence of record reflects that the veteran has, 
over the years, frequently complained of severe chest pain, 
and as a result, has undergone numerous chest x-rays and 
diagnostic testing, including multiple heart 
catheterizations, echocardiograms, and thallium stress tests, 
in attempts to determine the cause of the chest pain, to 
include whether the veteran has heart disease, or some other 
heart disorder, and/or whether the chest pain is related to 
the service-connected stab wound.  At the time of the March 
2004 remand, the etiology of the chest pain remained unclear.  

As such, the Board, in its March 2004 remand, instructed the 
RO to have the veteran re-examined to resolve the issues of 
whether the veteran had heart disease, and/or whether the 
veteran's chest pain was attributable to the service-
connected stab wound.  The August 2004 examiner, based on a 
review of the medical records in the claims file at the time 
of the examination, found that a diagnosis of heart disease 
could not be supported by the medical evidence of record.  
The examiner cited to a May 1998 heart catheterization 
showing normal coronary arteries and a left ventriculogram 
with an ejection fraction of 70 percent.  The examiner also 
cited to a normal echocardiogram from January 1998 which also 
showed ejection fraction of 70 percent.  The examiner 
concluded that the veteran's chest pain was described as 
pleuritic, and that it was at least as likely as not related 
to scar tissue related to the stab wound.  The examiner also 
opined that the chest pain was not from coronary artery 
disease, ischemia or hypertension.  Finally, the examiner was 
unable to confirm a current diagnosis of coronary artery 
disease; however, he did opine that coronary artery disease 
(if any), ischemia, and hypertension were not caused by the 
stab wound.  

Additional medical records were obtained and added to the 
claims file after the August 2004 examination which show a 
much lower ejection fraction than was previously reported.  
Specifically, echocardiograms from October 2004 indicate an 
ejection fraction of 55-60 percent.  An October 2004 stress 
technetium myoview myocardial perfusion scan noted an 
impression of left ventricular ejection fraction of 44 
percent and gated wall motion showed septal hypokinesis.  
These medical records are not consistent with the August 2004 
examiner's finding that the veteran had an ejection fraction 
of 70 percent.  In light of these inconsistencies, the Board 
obtained an independent medical opinion to resolve the issues 
of whether the veteran had heart disease, and if so, whether 
it was related to, or aggravated by the service-connected 
stab wound of the chest.  

In response to these questions regarding the etiology of the 
veteran's chest pain, the Chief of Staff at a VA Medical 
Center in West Virginia reviewed the claims file and noted 
that the evidence of record did show a heart disease in the 
form of mild left ventricular hypertrophy, as detected by 
echocardiography on 9/20/04.  The doctor noted that there was 
no evidence of myocardial ischemia or significant coronary 
artery disease based on a review of the record.  The doctor 
further opined that the previous nuclear study showing an 
ejection fraction of 44% was probably inaccurate, given the 
absence of significant cardiac symptoms and other objective 
findings of new heart disease occurring during the two-week 
period between tests.  

The VA doctor further opined that it was extremely unlikely 
that the veteran's stab wound to the chest in 1976 had 
anything to do with the mild left ventricular hypertrophy, 
noted in September 2004, or any reduced ejection fraction.  
Rather, the doctor opined that the veteran's left ventricular 
hypertrophy was more likely related to his hypertension.

On the basis of the above medical evidence, the Board 
concludes that the preponderance of the evidence is against 
the claim that cardiovascular disease was caused by service-
connected stab wound to the chest, right ventricle.

This however does not end the analysis.  With regard to 
aggravation, the doctor specifically opined that it was at 
least as likely as not that a chronic chest pain syndrome 
could have aggravated the veteran's hypertension.  The doctor 
also noted that the veteran had a history of PTSD, which was 
known to give rise to hypertension.  Therefore, the doctor 
concluded that the diagnosis of mild left ventricular 
hypertrophy could have been aggravated by his chronic chest 
pain by causing a persistence of his hypertension.  

The doctor specifically opined that it was at least as likely 
as not that the identified heart disease of mild left 
ventricular hypertrophy was aggravated by the development of 
a chronic chest pain syndrome brought on by the service-
connected stab wound to the chest.  In the doctor's opinion, 
there was a maximum of a 10 percent degree in cardiac 
disability in the form of mild left ventricular hypertrophy 
brought on by an aggravation of the hypertension by the 
service-connected stab wound to the chest, over and above the 
heart disability existing prior to the aggravation by a long-
standing chest pain syndrome.

This medical opinion is uncontroverted.

While the actual degree of additional impairment was 
addressed, the doctor nevertheless suggested that a repeat 
cardiac imaging study should be performed to more accurately 
determine the left ventricular ejection fraction.  A two 
dimensional echo with contrast was recommended to establish 
the presence or absence of organic heart disease over and 
above the mild left ventricular hypertrophy which was shown 
in 2004.  

In light of the foregoing, the Board finds that the veteran's 
left ventricular hypertrophy has resulted in some degree of 
additional impairment.  38 U.S.C.A. § 5107(b) (West 2002).  
The actual degree of additional impairment, that is, the 
degree of disability and only that degree over and above the 
degree of disability existing prior to the aggravation, is 
left to rating the disability by the RO after the grant of 
service connection.


III.  Increased Ratings

The veteran asserts that a rating in excess of 20 percent is 
warranted for the service-connected stab wound to the chest, 
right ventricle.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

The veteran's service connected stab wound of the chest is 
currently rated as 20 percent disabling under Diagnostic Code 
5321, which governs injuries to Muscle Group XXI.  Group XXI 
encompasses muscles of respiration, which includes the 
thoracic muscles.  Under that code, a noncompensable rating 
is assigned for slight muscle injury.  A 10 percent rating is 
assigned where there is moderate impairment.  A 20 percent 
rating requires severe or moderately severe impairment.  See 
38 C.F.R. § 4.56, 4.73, Diagnostic Code 5321 (2006).  The 
veteran is already receiving the maximum 20 percent rating 
assignable under this code.  Therefore, the Board finds that 
there is no basis under this Diagnostic Code for a higher 
rating.

The Board notes that under 38 C.F.R. § 4.104, Diagnostic Code 
6843, which provides the criteria for evaluating traumatic 
chest wall defect, pneumothorax, hernia, etc., a minimum 
rating of 20 percent will be assigned for gunshot wounds of 
the pleural cavity, where a bullet or missile is retained in 
the lung, where there is pain or discomfort on exertion, or 
where there are scattered rales or some limitation of 
excursion of the diaphragm or of lower chest expansion.  
Involvement of Muscle Group XXI will not be separately rated.  
The veteran is already in receipt of a 20 percent rating and 
a higher rating under this code requires rating under the 
general rating formula for restrictive lung disease.  
However, the evidence in this case does not show any 
compromise of lung function attributed to the service-
connected stab wound residuals.  (See VA examinations in 
September 2002 and August 2004).  Therefore, a higher rating 
under Diagnostic Code 6843 would be inappropriate.

In sum, the veteran is currently rated as 20 percent 
disabling under Diagnostic Code 5321 which is the maximum 
allowable rating under that code.  A higher evaluation is not 
warranted under any other applicable code.  A preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalizations for his 
residuals of a gunshot wound to the chest, and that the 
manifestations of this disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the schedular criteria.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.


ORDER

Secondary service connection by aggravation for left 
ventricular hypertrophy is granted.

An evaluation in excess of 20 percent for service-connected 
residuals of a stab wound to the chest, right ventricle is 
denied.   


REMAND

Turning now to the veteran's claim for an increased rating 
for the service-connected PTSD, the Board refers to a 
February 2001 head computerized tomography (CT) scan which 
indicated "mild cerebral and cerebellar atrophy slightly 
excessive for the age of the patient."  A July 2004 VA 
neuropsychological evaluation notes significant memory 
impairment, significant concentration difficulty and mild 
motor programming difficulty, symptoms commonly associated 
with PTSD.  The results of the February 2001 head CT were 
noted and it was recommended that the veteran be referred to 
Neurology for a dementia workup.  It does not appear that 
there was any follow-up and no such dementia workup is 
associated with the claims file.  In light of these 
developments, the Board finds that the most recent VA 
examination for PTSD, from September 2002 is inadequate for 
rating purposes.  

Another VA examination is necessary to determine, if 
possible, what symptoms are manifestations of the service-
connected PTSD, and what symptoms, if any, are attributable 
to some other condition, including but not limited to, 
dementia, if any.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  With any required authorization from 
the veteran, obtain and associated with 
the claims file all pertinent medical 
records pertaining to the veteran's PTSD, 
not already associated with the claims 
file.  This includes obtaining up-to-date 
treatment records from the VA Medical 
Center, Houston, beginning in August 
2004.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current nature and extent of the 
veteran's service-connected PTSD.  All 
indicated tests must be conducted.  In 
particular, a dementia work-up should be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner is requested to use a multiaxial 
assessment, to assign a GAF score, 
explain what the assigned score 
represents, and to reconcile that score 
with earlier GAF scores.  Where possible, 
the examiner should provide medical 
findings in terms consistent with the 
current criteria for rating psychiatric 
disorders.  Importantly, the examiner 
should address the head CT findings from 
February 2001 and determine, if possible, 
what symptoms are attributable to the 
service-connected PTSD, and what 
symptoms, if any, are attributable to 
some other physical disorder and/or other 
psychiatric disability.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims file.

3.  After completion of the requested 
development, and any other development 
deemed necessary, readjudicate the 
veteran's claim for entitlement to an 
increased rating for the service-
connected PTSD.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


